Exhibit 10.3

 

ADDENDUM NO. 1 TO AMENDED CHANGE IN CONTROL AND TERM EMPLOYMENT AGREEMENT
INCORPORATING AMENDMENT NO. 1 TO AMENDED CHANGE IN CONTROL AND TERM EMPLOYMENT
AGREEMENT

 

This Addendum No. 1 dated as of the 25th day of January, 2006 is entered into
between AmeriVest Properties Inc., a Maryland corporation (the “Company”) and
John B. Greenman (“Executive”, and collectively with the Company, the
“Parties”).

 

WHEREAS, the Parties have entered into an Amended Change in Control and Term
Employment Agreement (“Agreement”) dated as of August 31, 2005, which was
amended by Amendment No. 1 to Amended Change in Control and Term Employment
Agreement (“Amendment to Agreement”) dated as of January 23, 2006, pursuant to
which Company agreed to employ Executive and Executive agreed to be employed by
Company as the Company’s Chief Investment Officer through January 25, 2006
(“Employment Period”).

 

WHEREAS, Section 4(e)(i) of the Agreement provides that upon the expiration of
Executive’s Employment Period, among other requirements as specifically set
forth in the Agreement, and as a requisite to payment of Severance by Company to
Executive, as defined in the Agreement and Amendment to Agreement, Executive
shall on the date of his termination of employment enter into and execute this
Addendum No. 1 to Agreement wherein Executive ratifies all the provisions of the
Agreement and agrees that he shall be legally bound by all releases and all
other terms set forth in the Agreement as of the date of Executive’s termination
of employment.

 

WHEREAS, Executive desires to fulfill his obligation under the Agreement to
enter into and execute this Addendum No. 1 to Agreement.

 

NOW THEREFORE, the Parties hereto, intending to be legally bound, hereby agree
as follows:

 

1.                                       In exchange for the benefits payable to
Executive as set forth in Section 4(e) of the Agreement and Amendment to
Agreement, Executive does hereby voluntarily and knowingly release and discharge
the Company and its successors, subrogees, assigns, principals, agents,
partners, heirs, employees, shareholders, officers, directors, subsidiaries,
affiliates, divisions, associates and attorneys (collectively the “Released
Parties”) from any and all claims, action, causes of action, liabilities,
demands, rights, damages, costs, attorneys’ fees, expenses and controversies of
every kind and description through the date of this Agreement. These releases
shall include, by way of example and not limitation, all claims which arise out
of, relate to, or are based on (i) Executive’s employment and/or association
with the Released Parties and the termination thereof, (ii) any and all
contracts, binding promises and statements to, from or between the Parties,
(iii) the common laws of any state, (iv) Title VII of the Civil Rights Act of
1964, as amended, (v) claims under the Civil Rights Act of 1991, (vi) claims
under 42 U.S.C. § 1981, § 1981a, § 1983, § 1985, or § 1988, (vii) the Age
Discrimination in Employment Act of 1967, as amended, (viii) the Employee’s
Income Retirement Security Act of 1974, as amended, (ix) claims under the Older
Workers Benefit Protection Act of 1990, and (x) claims under all other local,
state and federal statutes, any of which could be raised, filed and/or brought
in any

 

--------------------------------------------------------------------------------


 

court of competent jurisdiction an/or in any local, state and federal
administration agency or administration. However, Executive does not release any
claims he may have under any stock option or warrant agreements.

 

(i)                                     Nothing contained herein shall be
construed as a release of any claim the Executive may have to unemployment
benefits. Executive may make a claim for such benefits, and the Released Parties
will provide truthful information in response to questions from the responsible
State agency.

 

(ii)                                  Notwithstanding the recitation of the
claims set forth in Section 4(f) of the Agreement or Section 1 of this Addendum
No. 1 to Agreement, or whether quoted therein or herein or not, and for the
purpose of effectuating a full and final release between the Parties, Executive
expressly acknowledges that all releases agreed to by Executive in
Section 4(f) of the Agreement and Section 1 of this Addendum No. 1 are intended
to include and contemplate the extinguishment, without limitation, of all claims
which he now has or does not know or suspect to exist in his favor at the time
of the execution hereof.

 

2.                                       Executive warrants and represents as
follows:

 

(i)                                     Executive has full and complete legal
capacity to enter into this Addendum No. 1 to Agreement, has read this Addendum
No. 1 to Agreement, has had a reasonable time to consider its terms, and agrees
to the conditions and obligations set forth in it.

 

(ii)                                  Executive has had twenty-one (21) days to
consider this Addendum No. 1 to Agreement, and, if Executive executes this
Addendum No. 1 to Agreement within less than twenty-one (21) days from the date
of receipt, it is with the express understanding that Executive had the full
twenty-one (21) days available if so desired. Further, Executive waives all
rights to a twenty-one (21) day period to consider the terms of Employee’s
release of claims under the Age Discrimination in Employment Act (“ADEA”) if
Executive signs this Addendum No. 1 to Agreement prior to the expiration of the
twenty-one (21) day period.

 

(iii)                               Executive has not relied on any statement
made by the Company, its agents or representatives, either express or implied,
or by statement or omission, in making his decision to enter into this Addendum
No. 1 to Agreement. Executive voluntarily executes this Addendum No. 1 to
Agreement after having been advised by the Company to seek legal counsel, and
has had full opportunity to consult with legal counsel, and without being
pressured or influenced by any person, or by any statement or representation of
any person acting on behalf of another Party, including the officers, agents and
attorneys for any other Party.

 

(iv)                              Executive has been informed and understands
that (i) to the extent that this Addendum No. 1 to Agreement waives or releases
any claims Executive might have under the ADEA, Executive may rescind such
waiver and release within seven (7) calendar days of the execution of this
Addendum No. 1 to Agreement, and (ii) any such

 

2

--------------------------------------------------------------------------------


 

rescission must be in writing and hand delivered to the Company, or, if sent by
mail, postmarked within the seven (7) day period, sent only by certified mail,
return receipt requested, and addressed to the Company.

 

(v)                                 This Addendum No. 1 to Agreement is subject
to the terms of the Older Workers Benefit Protection Act of 1990 (“OWBPA”).
Executive acknowledges and agrees that he is, voluntarily and with full
knowledge of the consequences of such release, releasing all claims, including
any claims Executive has or could have brought under the OWBPA and any claim(s)
under the ADEA.

 

(vi)                              Executive acknowledges and agrees that this
Addendum No. 1 to Agreement is written in a manner intended to be understood,
and that Executive understands this Addendum No. 1 to Agreement.

 

(vii)                           Executive has had a full and fair opportunity to
investigate the facts underlying any claims that Executive believes he may have
against the Company. Executive enters into this Addendum No. 1 to Agreement
acknowledging that there may be facts of which he is not aware; but nonetheless
enters into this Addendum No. 1 to Agreement with the intent of providing the
Company, and its affiliates, with a full and final release of all known and
unknown, suspected or unsuspected, foreseen or unforeseen, matured or unmatured,
liquidated or unliquidated, claims, based on all known and unknown facts.

 

3.                                       By execution of this Addendum No. 1 to
Agreement, Executive ratifies all of the provisions of the Agreement and all of
the provisions of the Amendment to Agreement, and agrees that he shall be
legally bound by all releases and all other terms set forth in the Agreement,
the Amendment to Agreement, and this Addendum No. 1 to Agreement as of the date
of Executive’s termination of employment.

 

4.                                       Except to the extent supplemented
hereby, the Agreement and Amendment to Agreement shall remain unchanged and in
full force and effect and are hereby ratified and confirmed in all respects as
supplemented hereby.

 

IN WITNESS WHEREOF, the undersigned have executed this Addendum No. 1 to
Agreement as of the date and year above written.

 

 

AMERIVEST PROPERTIES INC.

 

 

 

 

 

/s/ Charles K. Knight

 

 

Charles K. Knight, President

 

 

 

 

 

EXECUTIVE

 

 

 

/s/ John B. Greenman

 

 

John B. Greenman

 

3

--------------------------------------------------------------------------------

 